Citation Nr: 1031655	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In May 2006 and August 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review.

In August 2005, the Veteran testified before a Veterans Law Judge 
(VLJ), sitting at the RO.  A transcript of this hearing is 
associated with the claims file.  However, this VLJ is no longer 
with the Board, and the law provides that the VLJ who conducts a 
hearing must participate in any decision made on the appeal.  38 
U.S.C.A. § 7.107(c); 38 C.F.R. § 20.707.  Accordingly, in March 
2008, the Board informed the Veteran that the VLJ was not 
available to adjudicate his claim and that he was entitled to 
another hearing if he so chose.  The Veteran did not respond to 
this notice in the time allotted (30 days), and so the Board 
presumes he does not desire another hearing and will proceed with 
adjudication of the claim on the record as it stands.


FINDINGS OF FACT

1. The Veteran's claimed stressors indicate fear of hostile or 
terrorist activity and they are shown to support a diagnosis of 
PTSD by a VA psychologist. 

2. The Veteran's lay statements are sufficient to establish the 
occurrence of his claimed stressors.

3. The Veteran has a current diagnosis of PTSD as a result of 
established combat-related stressors. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009), 
3.304(f)(3) (as revised, 75 Fed. Reg. 39843 (July 13, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
PTSD is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and the implementing regulations as to 
that claim.    Additionally, the Board observes that this case 
was remanded by the Board twice.  The United States Court of 
Appeals for Veterans Claims (Court) has held "that a remand by 
this Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this case, should any noncompliance with remand orders exist, any 
prejudice to the Veteran that may have resulted is negated by the 
Board's favorable decision below.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Effective July 13, 2010, the regulations governing adjudication 
of service connection for posttraumatic stress disorder (PTSD) 
were liberalized, in certain circumstances, with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  For cases pending before VA as of that date, the 
following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. 
Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors from his Naval 
service including constant firing onto land in support of combat 
troops, fearing that two planes his ship shot down were going to 
attack the ship, and having one of the ship's missiles, which was 
fired at those planes, turn back, requiring self-detonation of 
the missile.  The Board observes that a response from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
corroborated the Veteran's claimed stressor of his ship firing 
onto land.  

Further, VA treatment records provide several inpatient and 
outpatient notes of a diagnosis of PTSD secondary to combat in 
Vietnam.  Moreover, the March 2010 VA examiner thoroughly 
documented the Veteran's pre-service, in-service, and post-
service psychosocial history, to include a detailed description 
of his claimed combat-related stressors.  He then indicated that 
the Veteran met the criteria for PTSD and that it is more likely 
than not that the PTSD is a result of stressors endured during 
service in the Navy.  The examiner did not cite a specific 
stressor incident.

However, applying the revised 38 C.F.R. § 3.304(f), the Board 
observes that the Veteran has expressed fear of death in relation 
to his claimed stressors and the VA examiner found his 
contentions to be sufficient to support a PTSD diagnosis; 
therefore, his lay statements as to his claimed stressors are 
sufficient evidence that they occurred.  Accordingly, the Board 
finds that the Veteran has verified in-service combat-related 
stressors as detailed above.  

Moreover, the record shows that the Veteran's diagnosis of PTSD 
has been associated with his described combat-related stressors, 
and in light of the revised regulation, the diagnosis need not be 
associated with only the stressor incidents verified by JSRRC.  
Therefore, the criteria for service connection for PTSD have been 
met, and the Veteran's claim is granted.


ORDER

Service connection for PTSD is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


